Citation Nr: 9923185	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a hip disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied entitlement to service 
connection for a bronchial disorder, bilateral hearing loss, 
a right knee disorder, and a hip disorder.

In June 1998, the Board determined that the claims of 
entitlement to service connection for bronchial and right 
knee disorders were not well grounded, and remanded the 
issues of entitlement to service connection for bilateral 
hearing loss and a bilateral hip disorder to the RO for 
further development and adjudicative action.

The RO affirmed the denials of entitlement to service 
connection for bilateral hearing loss and bilateral hip 
disorders in April 1999.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A bilateral hearing loss disability cannot be 
disassociated from acoustic trauma in service.  

2.  The claim for entitlement to service connection for a hip 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 3.303, 3.385 (1998).  

2.  The claim for entitlement to service connection for a hip 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records show that the veteran was a Light Machine 
Gunner, and participated in battles and campaigns including 
Ardennes, Normandy, North France, Rhineland, Central Europe, 
and Sicily.  

On the report of physical examination and induction there 
were no musculoskeletal defects noted.  Hearing was listed as 
"20/20" in each ear.  The scant service medical records in 
the claims folder show no treatment of the hip or of hearing 
loss.  On discharge again there was no musculoskeletal 
defect.  Hearing was 15/15 to whispered voice testing.  

The claims folder contains no treatment records between the 
date of the veteran's discharge and the 1980's.  Kaiser 
Permanente records from April 1989 show that the veteran 
reported gradual hearing loss over the last few years.  He 
also stated that he had difficulty hearing in group 
situations, large rooms, when watching television, and with 
ambient noise.  He told the examiner that he had worked in a 
high-noise environment for much of his adult life.  
Audiometry readings were not reported in detail.  Test 
results reportedly indicated a mild to severe sloping 
bilateral sensorineural hearing worse in the right ear.  
Speech discrimination was 66 percent for the right ear and 70 
percent for the left ear at normal conversational levels.  At 
his most comfortable level, speech discrimination was 88 
percent bilaterally.  

In March 1996, when being evaluated for an unrelated problem, 
the veteran reported an occupational history of working in a 
saw mill.  

In August 1996 the veteran underwent VA examinations.  On the 
audiological examination the veteran reported longstanding 
bilateral hearing loss secondary to military noise exposure.  
He also reported a positive history of occupational (sawmill) 
noise exposure.  Puretone readings for the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz were as follows (in 
decibels): 15, 25, 45, 50, and 70.  For the left ear the 
readings were: 40, 35, 40, 50, and 65.  Speech recognition by 
Maryland CNC word list was 76 percent for the right ear and 
84 percent for the left ear.  The veteran denied tinnitus.  

On examination of the hip, the veteran reported that he fell 
out of ranks and a sergeant kicked him in the back.  He 
reported pain in the low back and left hip since that time.  
He never had any radicular pain into the lower extremities or 
numbness.  The diagnosis after examination was chronic 
lumbosacral strain, superimposed on a compression fracture at 
L1, degenerative disc disease at L5-S1.  The examiner felt 
that left hip pain was referred from the back and 
superimposed on early degenerative changes.  The x-ray report 
noted that the L1 fracture appeared to be acute.  At L5-S1 
there was a vacuum disc.  

On a pulmonary examination the veteran reported that since 
his discharge from service in 1945 he had worked primarily in 
saw mills and plywood factories.  

VA and private treatment records were obtained.  These were 
mostly duplicates of records previously considered and did 
not show any additional treatment for hearing loss or for the 
back or hip.  The April 1989 audiometry test results were 
included in these records.  Puretone readings for the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were as follows 
(in decibels): 30, 30, 45, 70, and 80.  For the left ear the 
readings were: 30, 30, 25, 60, and 70.  

In his VA Form 9, submitted in August 1997, the veteran 
stated that he was a combat soldier and everything was not 
necessarily documented in his service records.  He stated 
that once, when crawling up a hill a sergeant kicked him 
extremely hard in the side and back.  He reported low back 
and left hip pain ever since that time.  He also reported 
that he was exposed without hearing protection to excessive 
noise in service, especially from anti-aircraft and machine 
guns.  It is observed that the veteran also wrote "The 
service is the ONLY time I experienced acoustic noise trauma; 
there is NO OTHER INTERCURRENT cause, and my ability to hear 
has gradually worsened since my active duty time."  

Additional VA examinations were conducted in October 1998.  
In the audiology examination report, the examiner noted that 
medical records were reviewed.  The Army induction and 
discharge examinations were described as inadequate.  The 
veteran reported decreased hearing since military service.  
He admitted to noise exposure in service without hearing 
protection.  

Puretone readings for the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were as follows (in decibels): 30, 30, 45, 50, 
and 65.  For the left ear the readings were: 35, 35, 45, 50, 
and 65.  Speech recognition by Maryland CNC word list was 80 
percent for the right ear and 84 percent for the left ear.  
The veteran denied tinnitus.  The audiologist diagnosed 
symmetric mild to severe sensorineural hearing loss with good 
work recognition that may have initially been caused by 
acoustic trauma (gun fire) described by the veteran.  

In a supplement to the report a Dr. S. (Ph.D.) wrote that the 
veteran had been originally seen for an audiological 
examination with a pertinent history of extensive military 
occupational noise exposure in the form of anti-aircraft fire 
and subsequent extensive occupational noise as a sawmill 
worker for 20 years.  The examiner stated that it certainly 
remained possible that a significant component of the 
veteran's hearing loss may be due to military noise exposure.  
However, the examiner noted that "it remains pure 
speculation and conjecture as to what extent is due to 
military noise exposure, what is extent is due to 
occupational noise exposure, and what additional loss is due 
to either idiosyncratic or familial aging patterns."  

The examiner added that with a lack of serial monitoring, the 
level of hearing loss prior to beginning his noisy 
occupation, or even gross information as to what the nature 
of his hearing was at the time of his exit physical, a 
reasoned and objective opinion could not be offered.  

The examiner remarked that there was nothing in the test 
results that would not permit the opinion offered by the 
audiologist who performed the October 1998 testing that the 
veteran's sensorineural hearing loss may have been initially 
caused by acoustic trauma (gunfire) described by the veteran.  

An examination of the hip was performed in November 1998.  
The veteran reported that he was kicked in the back in 
service.  He told the examiner that he had back pain in 
service but hip pain started about a year after service.  The 
examiner wrote that the hip pain "got better" in the 1950's 
and 1960's but had especially bothered him in the last five 
or six years.  It was noted that most of the history was 
provided by the veteran's wife.  After clinical examination 
and x-rays the assessment was moderate thoracic and lumbar 
pain diagnosed as chronic muscular strain superimposed on 
some degenerative stiffness.  X-rays also indicated a 
possible destructive lesion at the L1 vertebra.  Chronic hip 
pain was rather poorly described by the veteran.  The hip 
pain was described as referred pain from the back, some 
muscular strain and some mild early degenerative arthritis of 
the hips.  

The examiner stated that the claims file and remand were 
reviewed.  The examiner felt that hip pain was unrelated to a 
back injury.  Although some hip pain was referred from the 
back it was not related to a particular injury.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis
Bilateral Hearing Loss

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for entitlement to service connection for a bilateral hearing 
loss disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  The veteran is 
the beneficiary of a prior Board remand.  Identified sources 
of medical records have been contacted and he has been given 
VA examinations.  There has been substantial compliance with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The veteran has a current hearing loss disability for 
purposes of 38 C.F.R. § 3.385.  The question is whether this 
current hearing loss disability can be said to have been 
incurred during his active service many years before.  

While service medical records do not show hearing loss 
(hearing was shown as normal on entrance and exit) the 
hearing tests used at the time were deemed insufficient by a 
VA audiological examiner.  Furthermore, the evidence shows 
that the veteran was a machine gunner and served in combat.  

That the veteran was exposed to loud noise in service as 
asserted is credible or satisfactory and consistent with 
combat service.  Therefore such exposure in service is 
established.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.102, 
3.304(b).  

While the veteran did not show treatment for hearing loss 
until many years after service, and despite the evidence of 
intercurrent noise exposure, there is competent medical 
evidence of record that the veteran's hearing is at least 
possibly or plausibly due at least in some part to his in 
service noise exposure.  The VA examiner who conducted the 
most recent audiology examination found that in view of the 
insufficient inservice tests and lack of serial testing after 
service, it was impossible to determine how much hearing loss 
was due to service and how much was due to intercurrent 
occupational noise exposure.  Because hearing loss from post 
service employment cannot be reliably disassociated from 
hearing loss due to noise exposure in service, and given the 
other medical evidence of record, it is the opinion of the VA 
examiner that the veteran's current hearing loss is as least 
as likely as not due to acoustic trauma in service.  
Affording the benefit of the doubt to the veteran, service 
connection is therefore established.  38 C.F.R. § 3.102.  

Hip Disorder

With regard to the veteran's claim for service connection for 
a hip disorder, a hip disorder was not shown in service.  The 
veteran has contended that he was kicked in the back or hip 
area by an officer.  It is unclear whether this is alleged to 
have occurred in combat.  However, even if the injury did 
happen as asserted, no musculoskeletal disorder was shown on 
discharge or until many years after service.  The veteran 
asserts that he had pain ever since the incident in service.  
However, the mere existence of pain is not enough to link the 
veteran's current diagnoses with his service.  See 38 C.F.R. 
§ 3.303(b); Savage.  Medical evidence is needed to establish 
that the pain over the years was symptomatic of the existence 
of a chronic hip disability.  

The claim is not well grounded because there is no evidence 
of a medical nexus between the veteran's current diagnoses 
and the veteran's service.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  As it is the province of trained health 
care professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for a hip disorder must be denied as not well 
grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim. McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

As the claim for service connection for a hip disorder is not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim were well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a hip disorder.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service evidence that has not already been requested and/or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a hip disorder, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

